To compel respondent to proceed and sell certain real estate upon a judgment, execution and levy.
The circuit judge granted the writ. Affirmed, without costs, April 3, 1894.
Relator obtained judgment, execution issued and a levy was. made. A new trial was granted and in the order granting the same it was provided "that the levy heretofore made under and by virtue of the execution heretofore issued in this cause, be and the same is hereby allowed to stand.”
Upon the second trial relator again obtained judgment and the judgment entry recited the former levy and provided for proceedings under it.
In the meantime the defendant had conveyed the property to his wife.
A sale was advertised under the levy for a day certain, but no-bidders appearing, an adjournment was had, but apprehensive that his proceedings under the levy were void, the sheriff refused to proceed.